     Case 3:20-cv-02200-WQH-KSC Document 23 Filed 06/11/21 PageID.97 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRISTOPHER HAWKINS,                               Case No.: 3:20-cv-02200-WQH-KSC
      No. 20912411,
12
                                        Plaintiff,       ORDER:
13
                         vs.                             (1) DISMISSING CIVIL ACTION
14
      SAN DIEGO COUNTY, et al.,                          FOR FAILING TO STATE A CLAIM
15                                                       PURSUANT TO 28 U.S.C. § 1915(e)(2)
                                    Defendants.          AND § 1915A(b) AND FOR FAILING
16
                                                         TO PROSECUTE IN COMPLIANCE
17                                                       WITH COURT ORDER REQUIRING
                                                         AMENDMENT; and
18
19                                                       (2) DENYING PETITION FOR
                                                         WRIT OF MANDATE [ECF No. 22]
20
21   I.    Introduction and Procedural Background
22         On November 10, 2020, Plaintiffs Daryl Dunsmore and Christopher Hawkins filed
23   a pro se civil rights action pursuant 42 U.S.C. § 1983 and a Motion to Proceed in Forma
24   Pauperis (“IFP”). ECF Nos. 1–2. On February 16, 2021, the Court denied in part the IFP
25   as to Plaintiff Dunsmore pursuant to 28 U.S.C. Section 1915(g) and dismissed the action
26   sua sponte without prejudice as to Plaintiff Dunsmore for failing to prepay the $400 civil
27   and administrative filing fees required by 28 U.S.C. § 1914(a). ECF No. 9. As to Plaintiff
28   Hawkins, the Court granted the IFP and dismissed the action with leave to amend for failing
                                                     1
                                                                            3:20-cv-02200-WQH-KSC
     Case 3:20-cv-02200-WQH-KSC Document 23 Filed 06/11/21 PageID.98 Page 2 of 3



 1   to state a claim upon which § 1983 relief could be granted pursuant to 28 U.S.C.
 2   §§ 1915(e)(2)(B) and 1915A(b). ECF No. 9. Hawkins was told that to proceed with his
 3   case, he must file an Amended Complaint which cured the pleading deficiencies outlined
 4   in the Court’s February 16, 2021 Order no later than sixty days from the date the Order
 5   was signed. Id. Plaintiff was also warned his failure to amend would result in the dismissal
 6   of his case. Id. at 27 (citing Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a
 7   plaintiff does not take advantage of the opportunity to fix his complaint, a district court
 8   may convert the dismissal of the complaint into a dismissal of the entire action.”)).
 9   II.   Discussion
10         A. Failure to Prosecute and Failure to Comply With a Court Order
11         Hawkins’ Amended Complaint was due April 19, 2021. Id. To date, Plaintiff has not
12   filed an Amended Complaint, and has not requested an extension of time in which to do
13   so. “The failure of the plaintiff eventually to respond to the court’s ultimatum–either by
14   amending the complaint or by indicating to the court that [he] will not do so–is properly
15   met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058,
16   1065 (9th Cir. 2004).
17         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
18   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted pursuant
19   to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1), and his failure to prosecute pursuant
20   to Fed. R. Civ. P. 41(b) in compliance with the Court’s February 16, 2021 Order [ECF No.
21   9].
22         B. Petition for Writ of Mandate [ECF No. 22]
23         Plaintiff has filed a Petition for Writ of Mandate in which he asks this Court to issue
24   an Order directing Defendants to provide discovery to him. “Mandamus writs, as
25   extraordinary remedies, are appropriate only when a federal officer, employee, or agency
26   owes a nondiscretionary duty to the plaintiff that is ‘so plainly prescribed as to be free from
27   doubt.’” Stang v. IRS, 788 F.2d 564, 565 (9th Cir. 1986) (quoting Pescosolido v. Block,
28   765 F.2d 827, 829 (9th Cir. 1985). “The federal courts are without power to issue writs of
                                                    2
                                                                               3:20-cv-02200-WQH-KSC
     Case 3:20-cv-02200-WQH-KSC Document 23 Filed 06/11/21 PageID.99 Page 3 of 3



 1   mandamus to direct state courts or their judicial officers in the performance of their
 2   duties . . . .” Clark v. Washington, 366 F.2d 678, 681 (9th Cir. 1966). Moreover, as
 3   discussed above, the Court is dismissing this case for failing to comply with the Court’s
 4   February 16, 2021 Order. Accordingly, the Petition is DENIED without prejudice.
 5   III.   Conclusion and Order
 6          Accordingly, the Court:
 7          (1) DISMISSES this case without prejudice based on Plaintiff’s failure to state a
 8   claim upon which § 1983 relief can be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)
 9   and § 1915A(b)(1), and his failure to prosecute pursuant to Fed. R. Civ. P. 41(b) in
10   compliance with the Court’s February 16, 2021 Order [ECF No. 9]; and
11          (2)   DENIES Plaintiff’s Petition for Writ of Mandate [ECF No. 22] without
12   prejudice.
13          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
14   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
15   dismissal and close the file.
16          IT IS SO ORDERED.
17
18    Dated: June 10, 2021
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                          3:20-cv-02200-WQH-KSC
